EXHIBIT 10.1


AMENDMENT TO PURCHASE AGREEMENT


This is an Amendment (the “Amendment”) dated April 28, 2011 to that certain
PURCHASE AGREEMENT (the “Agreement”), dated as of September 17, 2010, by and
between ONSTREAM MEDIA CORPORATION, a Florida corporation, (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).
 
NOW, THEREFORE, the Company and the Investor hereby agree as follows:
 
1. Paragraph (i) under Article 1 of the Agreement, “CERTAIN DEFINITIONS” shall
be deleted in its entirety and replaced by:
 
(i) “Maturity Date” means the date that is Seven Hundred Twenty (720) Business
Days (Thirty-Six (36) Monthly Periods) from the Commencement Date or the date of
Termination of this Agreement, if sooner.


2. Paragraph (a) under Article 2 of the Agreement, “PURCHASE OF SECURITIES”,
shall be deleted in its entirety and replaced by:


(a)              Initial Purchase and Commencement of Regular Sales of Common
Stock. Within one (1) Business Day following the satisfaction of the conditions
(the "Commencement") as set forth in Sections 7 and 8 below (the date of
satisfaction of such conditions, the "Commencement Date"), the Investor shall
purchase from the Company (i) Three Hundred Thousand (300,000) Purchase Shares
(such Purchase Shares are referred to herein as “Initial Purchase Shares”) (ii)
the Preferred Shares with the rights and preferences set forth in the
Certificate of Designation, and (iii) the Warrants, and upon receipt of such
Initial Purchase Shares, Preferred Shares and Warrants, pay to the Company as
the purchase price for such Initial Purchase Shares, Preferred Shares and
Warrants, the sum of $900,000, via wire transfer.  Thereafter, the Company shall
have the right but not the obligation to direct the Investor by its delivery to
the Investor of a Purchase Notice from time to time to buy up to One Hundred
Thousand (100,000) (the “Regular Purchase Amount”) Purchase Shares (each such
purchase a “Regular Purchase”) (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) at the Purchase Price on the Purchase Date.  The Company
may deliver multiple Purchase Notices to the Investor so long as at least One
(1) Business Day has passed since the most recent Regular Purchase was
completed.
 
3. Paragraph (d) under Article 2 of the Agreement, “PURCHASE OF SECURITIES”,
shall be deleted in its entirety and replaced by:
 
(d)              Compliance with Principal Market Rules.  “Market Price” shall
mean $1.02375, which is the Closing Sale Price of the Common Stock on the
Business Day immediately preceding the date of this Agreement, $0.93, increased
by $0.09375 per share to allow for the Warrants.  The Company shall not be
required or permitted to issue any shares of Common Stock under this Agreement
if such issuance would breach the Company's obligations under the rules or
regulations of the Principal Market.  The Company may not issue more than
1,600,000 shares of its Common Stock under this Agreement, including shares of
Common Stock issuable upon conversion of the Preferred Shares and the Commitment
Shares, without the approval of its stockholders exclusive of any shares of
Common Stock issuable upon exercise of the Warrants which Warrants are not
exercisable for six (6) months from the date hereof and may not be exercised at
a price per share less than the greater of Market Price and Book Value per
share.  Book Value per share is equal to $1.71.  The number of shares which may
be issued hereunder will be increased by an additional 2,500,000 shares of
Common Stock, when the Company, obtains the requisite shareholder approval and
the Company hereby covenants and agrees that it shall use its reasonable best
efforts to get such requisite shareholder approval for such 2,500,000 additional
Purchase Shares and the entire transaction contained herein within two hundred
and eighty (280) days from the date hereof.
 
Initials: Company RS  Investor JS
 
 

--------------------------------------------------------------------------------

 

4.  The terms of Section 12 of the Agreement are incorporated by reference
herein.
 
IN WITNESS WHEREOF, the Investor and the Company have caused this Amendment to
be duly executed as of the date first written above.



 
THE COMPANY:
     
ONSTREAM MEDIA CORPORATION
     
By:
/s/ Randy S. Selman
 
Name:
Randy S. Selman
 
Title:
CEO
     
INVESTOR:
     
LINCOLN PARK CAPITAL FUND, LLC
 
BY: LINCOLN PARK CAPITAL, LLC
 
BY: ROCKLEDGE CAPITAL CORPORATION
     
By:
/s/ Josh Scheinfeld
 
Name: 
Josh Scheinfeld  
Title:
President



 
 

--------------------------------------------------------------------------------

 